Title: To Alexander Hamilton from William Ellery, 1 October 1792
From: Ellery, William
To: Hamilton, Alexander



Sir,
Collector’s Office Port of Newport [Rhode Island]Oct. 1st 1792

I have the honour to acknowledge the receipt of your letter of the 19th and of the 20th of the last month, the first in answer to mine of the 4th. respectg. the Sale of property on board vessels abroad, the 2nd in answer to mine of the 10th of the same month respectg. the credit on salt &c; and hope to be favoured, as soon as you can make it convenient, with answers to my letter of the 20th. August last respectg. drawbacks on Spirits distilled in the United States, and touching the bond & license of the Sloop Polly, to my letter of the 28th. of the same month on the proviso to the 2nd. Sect: of the Act concerng. certain fisheries &c., and to my letter of the 3d. of Sept. last respecting the Sloop Polly &c. I have also to acknowledge the receipt of your letter of the 15th of last month apprizing me of the circumstances of certain bills of exchange &c and of yours of the 17th. of the same month with part of the margin of Certife. of Registry No. 21. I have not time to write my Sentiments on your Letter of the 19th by this Post, but propose to do it by the next.
I have the honour to be   Sir, Yr. most obedt. servant
Wm Ellery Colle
A Hamilton Esqr
Secry Treasury
